Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-22-00625-CV

                                     IN RE Jessica THIER-ARNAIZ

                                             Original Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Beth Watkins, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: October 12, 2022

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 23, 2022, relator filed a petition for writ of mandamus. After considering

the petition and the record, this court concludes relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 2021-CI-22890, styled In the Matter of the Marriage of Nicholas Arnaiz and
Jessica Thier-Arnaiz, pending in the 37th Judicial District Court, Bexar County, Texas, the Honorable Cynthia Marie
Chapa presiding.